Title: To James Madison from James Lyon, 2 July 1801
From: Lyon, James
To: Madison, James


Sir,
Washington City, July 2 1801.
I hope you will not construe my observation in your office yesterday, respecting the tardiness which the printing of the Laws proceeds with, to be a censure upon Mr. Smith, the present contractor for that business; I am connected with him in a small degree in that Contract, and therefore could not mean it as a censure. The fact is that contract was not made till some weeks after the rising of Congress; the paper was then to be sent for to Philadelphia, and the repeated disappointments which the irregular arrival of that article has occasioned, has protracted the work to a period ill according with the due promulgation of the Laws. It was under an impression that you would wish to correct or guard against this evil in future, that I spoke to you yesterday upon the subject. I would, Sir, with deferrence, suggest whether it might not be proper to have a person engaged to print the Laws, and him prepared at the sitting down of Congress, to execute that business; that he may take them in hand as soon as passed. Perhaps you may not be apprized that it requires a press to be driven smartly a week to print 8 pages of an edition of 10.000 copies. The reason, Sir, that I take the liberty to make these remarks, is my intention to apply for the printing of the laws of the next session of Congress. It is not my intention, now, to speak of the pretentions which I have heretofore considered as deserving a little weight in my behalf but to make you acquainted with my intended pursuits, and to show you their coincidents, with public utility; and I trust to your good nature, rather than apologize for trespassing upon so much of your time and attention.
I suppose, Sir, (because your character warrants me to assume the position,) that you would prefer giving the printing, at your disposal, to a person who would, from the advantages to be derived from that employment, to be able to establish himself in such business, and introduce such improvements in the dissemmination of intelligence, as would be generally interresting to the community, and highly advantageous to every cause which depends upon the information of the citizens at large, rather than to a person who would confine the benefits of such distribution entirely to himself; provided the former would do the work equally as well, cheap and expeditious, as the latter character. As an inducement, then, for you to give me the employment which is at your disposal, I shall submit to your consideration a plan which I have sometime had in my mind, to facilitate the circulation of intelligence, in the interior parts of the country, by introducing printing offices, upon so simple a scale, as to make it practicable to support them, in the most inconsiderable towns or counties. It is presumed that the interrests and habits of the people of the middle and southern states, are so similar, that the same information, and the same set of sentiments, moral and political, is fit to be disseminated to the whole of them; the paper, then, for the whole might emenate from the same press, and most properly from the seat of Government. I propose then that a publication should be instituted here, which should be in the interior country an advantageous substitute for a country newspaper; it should contain as much matter, or more than they generally do, but instead of a folio page it should assume the shape of a pamphlet, of 16 pages, up[on] a half sheet of Super royal paper, to be issued once a week. Then in order to carry the fountains of intelligence almost to every man’s door, there should be branch offices established, in convenient and necessary places, where at the least 100 subscribers could be obtained, and the papers should be conveyed weekly, in the mail to those places, where the country publisher should have a small press, and a few types, to print a cover, in which the paper should be stiched, before it issues to the individual subscriber. The cover would convey only the local affairs of the county, an[d] the expence would be defrayed by those who advertized upon it, while the main body of the work, which would emenate from this place, would be devoted to correct intelligence, Foreign, domestic, & political, while great attention would be paid to every invention or improvement, to aid the economy of Agriculture, and manufactures; such a publication, which would exclusive of the covers, form two vollumes of 416 pages in a year, would, I believe be very cheap at $2..50 cents a year. Upon this plan a country publisher, would receive a profit in proportion to the number of his subscribers, however small, not less than 100, which is not the case, in the usual mode, where he must sink money if he has not 4 or 5 hundred subscr[i]bers. The postage of a paper from here to the country publisher would be $1½ each, but the two papers being printed on one sheet, reduces the postage one half. The statement then of the expence and profit of a country press, where there are 100 subscribers, will stand thus. To one hundred papers pr week, for a year remitted from the office at this place (allowing a sufficient profit on the business)— 86..00


to amt of postage 100 Numbers a week, at ¾ of a Cent, for one year—
39..00



125..00


which deduct from the whole amt. of 100 sub. at $2..50. leaves $125..00 for the little attention which must be given to the business, and which would encrease in propo[r]tion with his patrons. The capital required to establish the office in the country, which would be extremely simple, would be—for a small press $30. for some small ty[p]es for printing the covers 25$—for several kinds of large type, in small quantities, for printing, handbills, blanks, &c 30$—for fixtures in the office, 15$ and for transportation 50$—total only $150.
Thus you see when the business is once started, a pr[i]nting office may be established and supported, in any place where one hundred subscribers can be obtained, with very little capital, and with great ease.
I have only wished to convince you of the practicability of the plan. I hope that object is effected. It would be rediculous to attempt to convince you of the immence advantages to the intelligence, the morals, and the hapiness of the people, which the extensive distribution of presses here contemplated, would prove, if carried into effect. Nothing but my inability prevents me from reducing this plan immediately to practice; I wish to be made able, but not at your expence, nor that of the public, but by a preference only, in the distribution of your employment, and upon the same terms that others have it; and I hope, Sir, that my conduct, may not have been at war with propriety, in submitting this plan, and request to your consideration. With Great Esteem, Sir Your obedient Servt
J Lyon.
 

   
   RC (DLC).



   
   James Lyon, son of Congressman Matthew Lyon, began his publishing career in 1793–94 with the Rutland, Vt., Farmer’s Library. By 1800 he was involved with several small papers in Virginia and Washington (Richmond Friend of the People, Staunton Scourge of the Aristocracy, and Georgetown, D.C., Cabinet) and with publication of Callender’s Prospect before Us (Smith, Freedom’s Fetters, pp. 229, 349; Brigham, History and Bibliography of American Newspapers, 1:98, 2:1447).


